EXHIBIT 10.1

AMENDMENT NO. 1

to that certain

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”), dated as of February 26, 2008, is by
and among CAI INTERNATIONAL, INC., a Delaware corporation (“CAI”), CONTAINER
APPLICATIONS LIMITED, a corporation organized under the laws of Barbados (“CAI
Barbados” and, together with CAI, the “Borrowers”, and each, individually, a
“Borrower”), the Guarantors listed on the signature pages hereto (each a
“Guarantor” and collectively, the “Guarantors”), BANK OF AMERICA, N.A., (“Bank
of America”) and the other lending institutions from time to time party to the
Credit Agreement referred to below (collectively, the “Lenders”), Bank of
America, as administrative agent for itself and the other Lenders (in such
capacity, the “Administrative Agent”), and UNION BANK OF CALIFORNIA, N.A., as
co-agent for itself and the other Lenders (in such capacity, the “Co-Agent” and
together with the Administrative Agent, the “Agents”). Capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement referred to below.

WHEREAS, the Borrowers, the Lenders and the Agents are parties to that certain
Second Amended and Restated Revolving Credit Agreement, dated as of
September 25, 2007 (as amended by this Amendment and as may be further amended,
restated, amended and restated, supplemented and otherwise in effect from time
to time, the “Credit Agreement”), pursuant to which the Lenders, upon certain
terms and conditions, have agreed to make loans and otherwise extend credit to
the Borrowers;

WHEREAS, the Borrowers have requested an increase in the Total Commitment under
the Credit Agreement from $200,000,000 to $265,000,000 (such increase
hereinafter referred to as the “Revolving Credit Increase”), and (i) certain
existing Lenders under the Credit Agreement, have agreed to increase its
Commitment under the Credit Agreement and (ii) certain new financial
institutions (the “Acceding Lenders”) have agreed to join the Credit Agreement
as Lenders, in each case, to provide such Lender’s or such Acceding Lender’s
share of the Revolving Credit Increase;

WHEREAS, CAI has advised the Administrative Agent and the Lenders that it
intends to make an Investment in CAI Barbados which is permitted by §9.3(e) of
the Credit Agreement in the form of a contribution of all of the Capital Stock
held by CAI in each of the Subsidiaries set forth on Schedule 1 hereto (such
Subsidiaries (other than CAIJ (as defined on Schedule 1 hereto)) hereinafter
referred to as the “CAI Foreign Subsidiaries”) to CAI Barbados, such that, after
giving effect to such contribution, CAI will have two direct subsidiaries (i.e.,
CAI Barbados and Sky Container Trading, Inc.) and all of the other Subsidiaries
will be indirect subsidiaries of CAI and direct Subsidiaries of CAI Barbados
(the transactions described in clauses (i) and (ii) above are collectively
referred to herein as the “Corporate Reorganization”);

WHEREAS, in connection with the Corporate Reorganization, CAI has requested that
the Administrative Agent release its security interests in and pledge of 66% of
the Capital Stock of each of the CAI Foreign Subsidiaries held by the
Administrative Agent for the benefit of the Secured Parties as collateral
security for all of the Obligations and, contemporaneously with such release,
CAI Barbados, as the new owner of the equity interests in each of CAI Foreign
Subsidiaries, intends to provide a security interest in and pledge of 100% of
the Capital Stock of each of the CAI Foreign Subsidiaries to the Administrative
Agent for the benefit of the Secured Parties as collateral security for the
Obligations of CAI Barbados;

WHEREAS, in connection with the Corporate Reorganization, each of the CAI
Foreign Subsidiaries shall provide a guaranty of the Obligations of CAI Barbados
to the Administrative Agent for the benefit of the Secured Parties; and

WHEREAS, subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders party hereto have agreed to (i) approve the
Revolving Credit Increase and (ii) amend the Credit Agreement, in each case, as
hereinafter provided.



--------------------------------------------------------------------------------

NOW THEREFORE, the parties hereto hereby agree as follows:

§1.        Amendments to Credit Agreement Relating to the Revolving Credit
Increase.   Subject to the satisfaction of the conditions precedent set forth in
§6 below:

(a)        The Credit Agreement is hereby amended by deleting the last sentence
of the definition of “Total Commitment” in Section 1.1 of the Credit Agreement
and substituting the following new sentence in lieu thereof: “The Total
Commitment on the First Amendment Effective Date is $265,000,000.”

(b)        The Credit Agreement is hereby amended by deleting the definition of
“Guaranty” in Section 1.1 of the Credit Agreement and substituting the following
new definition in lieu thereof:

Guaranty.     Collectively, (i) the Third Amended and Restated Guaranty, dated
as of November 15, 2007, made by Sky Container Trading, Inc., as guarantor, in
favor of the Administrative Agent for the benefit of the Secured Parties
pursuant to which such Guarantor guarantees to the Administrative Agent the
payment and performance of all of the Obligations, together with each other
joinder and accession or guaranty delivered pursuant to §8.16 or any other Loan
Document (collectively, the “Domestic Guaranties”), (ii) the Guaranty made by
(x) CAI under Article XVII and (y) any guaranty from time to time delivered in
connection with this Agreement or any other Loan Document, pursuant to which CAI
or such other guarantor guarantees to the Secured Parties (or the Administrative
Agent for the benefit of the Secured Parties) the payment and performance of the
Obligations of CAI Barbados (collectively, the “CAI Barbados Guaranties”), and
(iii) any other guaranty from time to time delivered in connection with this
Agreement or any other Loan Document, in each case, as the same may be amended,
restated or otherwise supplemented from time to time.

(c)        The Credit Agreement is hereby amended by adding the following new
definitions in Section 1.1 of the Credit Agreement in the appropriate
alphabetical order:

First Amendment Effective Date. February 26, 2008.

(d)        The Credit Agreement is hereby amended by deleting the existing
Schedule 1 to the Credit Agreement in its entirety and substituting in lieu
thereof the new Schedule 1 to the Credit Agreement that is attached hereto as
Annex A.

§2.        Amendments to Credit Agreement Relating to the Corporate
Reorganization.   Subject to the satisfaction of the conditions precedent set
forth in §§6 and 7 below:

(a)        The Credit Agreement is hereby amended by deleting the definition of
“Guarantors” in Section 1.1 of the Credit Agreement and substituting the
following new definition in lieu thereof:

Guarantors.     Collectively, each of (a) CAI with respect to its Guaranty under
Article XVII, (b) Sky Container Trading, Inc., a California corporation,
(c) each direct or indirect Domestic Subsidiary of CAI which is required to
become a Guarantor pursuant to §8.16 hereof, (d) with respect to the Obligations
of CAI Barbados, Container Applications International (U.K.) Limited, Container
Applications International, Ltd., Container Applications (Malaysia) SDN BDH, Sky
Container Trading Limited and Sky Domestic Container Leasing Limited and
(e) each Foreign Subsidiary of CAI Barbados which becomes a Guarantor pursuant
to §8.19 hereof. Each Guarantor shall be a party to a Guaranty.

(b)        The Credit Agreement is hereby amended by deleting the definition of
“Security Documents” in Section 1.1 of the Credit Agreement and substituting the
following new definition in lieu thereof:

Security Documents.     The Security Agreement, the Stock Pledge Agreement, the
Use and Access Agreement, the Barbados Security Documents, all Account Control
Agreements and all other agreements, instruments, filings, records,
registrations and documents, including without

 

2



--------------------------------------------------------------------------------

limitation, Uniform Commercial Code financing statements (or the equivalent
thereof in any applicable foreign jurisdiction) and the Perfection Certificates,
(a) required to be executed or delivered pursuant to any Loan Document or
§§8.13, 8.15, 8.16, 8.17 or 8.19 or (b) that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

(c)        The Credit Agreement is hereby amended by deleting the existing §§6.1
and 6.2 of the Credit Agreement in their entirety and substituting in lieu
thereof the new §§6.1 and 6.2 set forth below:

6.1        Security of Borrowers and Guarantors.     All of the Obligations
shall be secured by a perfected first priority security interest (subject only
to Permitted Liens that are entitled to priority under applicable law) in all of
the assets constituting Collateral (which shall include, without limitation, all
Eligible Containers, Eligible Chassis, Direct Finance Lease Receivables, and all
products and proceeds thereof) of CAI and the Guarantors who are Domestic
Subsidiaries, whether now owned or hereafter acquired, and a pledge of 100% of
the Capital Stock of each of CAI’s Subsidiaries (or, in the case of a Foreign
Subsidiary that is a “controlled foreign corporation” under Section 957 of the
Code, 66% of the Capital Stock of each such first-tier Foreign Subsidiary), in
each case pursuant to the terms of, and as provided in, the Security Documents
to which CAI or such Guarantor is a party. In addition to the collateral
security described in the immediately preceding sentence, the Obligations of CAI
Barbados shall be further secured by a perfected first priority security
interest (subject only to Permitted Liens that are entitled to priority under
applicable law) in all of the assets constituting Collateral (which shall
include, without limitation, all Eligible Containers, Eligible Chassis, Direct
Finance Lease Receivables, and all products and proceeds thereof) of CAI
Barbados, whether now owned or hereafter acquired, and a pledge of 100% of the
Capital Stock of each of CAI Barbados’ Subsidiaries (or, in the event that a
pledge of the Capital Stock of such Subsidiary may cause material adverse tax
consequences, such lesser percentage of the Capital Stock of each such
Subsidiary as may be agreed to by CAI and the Administrative Agent), in each
case pursuant to the terms of, and as provided in, the Security Documents to
which CAI Barbados is a party. In addition to the collateral security described
in the immediately preceding two (2) sentences, to the extent the Borrowers make
a request (and the Administrative Agent agrees) to include assets of any Foreign
Subsidiary in the Borrowing Base, and as otherwise provided in §8.20 with
respect to accounts, the Obligations of CAI Barbados shall be further secured by
a perfected first priority security interest (subject only to Permitted Liens
that are entitled to priority under applicable law) in all of the assets
constituting Collateral of each Foreign Subsidiary of CAI Barbados, whether now
owned or hereafter acquired, in each case pursuant to the terms of, and as
provided in, the Security Documents to which such Foreign Subsidiary is a party;
provided, however, that, notwithstanding anything to the contrary contained
herein, no assets of any Foreign Subsidiary (other than CAI Barbados) shall be
included in the Borrowing Base unless requested by the Borrowers and approved by
the Administrative Agent. Notwithstanding anything to the contrary in this §6.1,
a direct or indirect non-Guarantor Foreign Subsidiary of CAI which is formed as
a special purpose entity in connection with a secured financing transaction
which is without recourse to CAI or any of its other Subsidiaries or any of
their assets shall not be subject to the Capital Stock pledge requirements or
collateral security requirements of this §6.1.

6.2        Guaranties by CAI and Subsidiaries.     All of the Obligations shall
be guaranteed by the Guarantors who are Domestic Subsidiaries pursuant to the
terms of the Domestic Guaranty. The Obligations of CAI Barbados shall be
guaranteed by CAI pursuant to the terms of the Guaranty contained in §17. The
Obligations of CAI Barbados shall be further guaranteed to the extent provided
in §8.19 by each Foreign Subsidiary of CAI Barbados in accordance with the terms
of the CAI Barbados Guaranty to which such Person is a party. Notwithstanding
anything to the contrary in this §6.2, a direct or indirect Foreign Subsidiary
of CAI which is formed as a special purpose entity in connection with a secured
financing transaction which is without recourse to CAI or any of its other
Subsidiaries or any of their assets shall not be subject to the guaranty
requirements of this §6.2.

(d)        The Credit Agreement is hereby amended by deleting the existing
Schedule 7.19(a) to the Credit Agreement in its entirety and substituting in
lieu thereof the new Schedule 7.19(a) to the Credit Agreement that is attached
hereto as Annex B.

 

3



--------------------------------------------------------------------------------

(e)        The Credit Agreement is hereby amended by deleting the heading of
§8.16 of the Credit Agreement in its entirety and substituting in lieu thereof
the following new heading to such §8.16 as set forth below:

8.16        New Domestic Subsidiary Guarantors; Collateral Security of New
Domestic Subsidiary Guarantors.

(f)        The Credit Agreement is hereby amended by deleting the existing §8.17
of the Credit Agreement in its entirety and substituting in lieu thereof the new
§8.17 set forth below:

8.17        Local Law Pledge of Capital Stock of Foreign Subsidiaries.     If,
at any time, (a) any Foreign Subsidiary owns assets with an aggregate book value
in excess of $5,000,000 or (b) the aggregate book value of the assets held by
all of the Foreign Subsidiaries whose Capital Stock has not been pledged in
favor of the Administrative Agent pursuant to instruments, agreements and
documents governed by the applicable local laws of each such Foreign
Subsidiary’s jurisdiction of organization exceeds ten percent (10%) of the
aggregate book value of the consolidated total assets of CAI and its
Subsidiaries, CAI shall promptly notify the Administrative Agent thereof and,
upon the request of the Administrative Agent, (i) in the case of clause (a), CAI
and/or its relevant Subsidiaries and such Foreign Subsidiary and (ii) in the
case of clause (b), CAI and/or its relevant Subsidiaries and such relevant
Foreign Subsidiaries required so that the aggregate book value of the assets
held by all of the Foreign Subsidiaries whose Capital Stock has not been pledged
in favor of the Administrative Agent pursuant to instruments, agreements and
documents governed by the applicable local laws of each such Foreign
Subsidiary’s jurisdiction of organization no longer exceeds ten percent (10%) of
the aggregate book value of the consolidated total assets of CAI and its
Subsidiaries, in each case, shall become a party to any instruments, agreements
and documents and provide such other documentation as the Administrative Agent
shall deem necessary or desirable in order to provide a perfected first priority
security interest under the applicable local laws of the jurisdiction of
organization of each such Foreign Subsidiary to the Administrative Agent, for
the benefit of the Administrative Agent and the Lenders, on (x) in the case of
pledges of Capital Stock of Foreign Subsidiaries that secure all of the
Obligations, 66% of the Capital Stock of such Foreign Subsidiary and (y) in the
case of pledges of Capital Stock of Foreign Subsidiaries that secure only the
Obligations of CAI Barbados, 100% of the Capital Stock of such Foreign
Subsidiary, including, without limitation, pledge agreements governed by the
applicable local law of such Foreign Subsidiary’s jurisdiction of organization,
any public filings or filings on the books, register and/or records of any
Person to be made in connection therewith, favorable opinions of counsel
(including local counsel) to such Foreign Subsidiary (which shall cover, among
other things, the legality, validity, binding effect, enforceability, security
and perfection of, inter alia, the all such documents) and other documentation
of the type required to be supplied by the Borrowers as a condition precedent to
the initial Revolving Credit Loans made hereunder pursuant to §11 hereof, all in
form, content and scope reasonably satisfactory to the Administrative Agent.
Notwithstanding anything to the contrary in this §8.17, a non-Guarantor Foreign
Subsidiary of CAI which is formed as a special purpose entity in connection with
a securitization financing transaction which is without recourse to CAI or any
of its other Subsidiaries or any of their assets shall not be subject to the
Capital Stock pledge requirements of this §8.17.

(g)        The Credit Agreement is hereby amended by (i) renumbering existing
§8.19 as §8.21 and (ii) adding the following new §§8.19 and 8.20 to the Credit
Agreement set forth below:

8.19        Foreign Subsidiary Guarantors.     Subject to any relevant
restrictions or limitations imposed by applicable law, the Borrowers shall cause
each Foreign Subsidiary of CAI Barbados to execute and deliver to the
Administrative Agent a Guaranty, in form, substance and governed by applicable
law satisfactory to the Administrative Agent, pursuant to which such Foreign
Subsidiary shall become a Guarantor for the purposes of guaranteeing the
Obligations of CAI Barbados. Further, each Borrower and each such Foreign
Subsidiary shall execute and deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request in furtherance
of the intent of this §8.19, including, without limitation, an updated Schedule
7.19(a), if applicable, documentation with respect to such Foreign Subsidiary of
the type required to be supplied by the Borrowers and initial Guarantors as a
condition precedent to the initial Revolving Credit Loans made hereunder
pursuant to §11 hereof and, to the extent such Foreign Subsidiary’s Capital
Stock is pledged pursuant to §8.17, or collateral security is

 

4



--------------------------------------------------------------------------------

granted pursuant to §8.20, favorable opinions of counsel (including local
counsel) to such Foreign Subsidiary (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the relevant
documentation and creation and perfection of liens) and documentation of the
type required or reasonably requested to maintain compliance with §§6.1 and 6.2.

8.20        Collateral Security of Foreign Subsidiary Guarantors.     In the
event that (a) any proceeds of Collateral of any Borrower (or of a Guarantor if
such assets are included in the Borrowing Base) are paid or otherwise deposited
into an account (whether deposit, investment or other similar account) of a
Foreign Subsidiary or (b) the Borrowers request that any assets of a Foreign
Subsidiary be included in the Borrowing Base (but only if and to the extent that
the inclusion of such assets in the Borrowing Base is acceptable to the
Administrative Agent and the Administrative Agent determines that a security
interest having priority and effect similar to a security interest granted in
the United States would be obtainable), then, the Borrowers shall cause each
relevant Foreign Subsidiary (including any Foreign Subsidiary who is a
Guarantor) to execute and deliver to the Administrative Agent any applicable
Security Documents for the purpose of securing the Obligations of CAI Barbados,
in form, substance and governed by applicable law satisfactory to the
Administrative Agent, in order to provide a first priority perfected security
interest in the Collateral of such Foreign Subsidiary to the Administrative
Agent on behalf of the Secured Parties. Further, each Borrower and each such
Foreign Subsidiary shall execute and deliver to the Administrative Agent such
other documentation as the Administrative Agent may reasonably request in
furtherance of the intent of this §8.20, including, without limitation,
documentation with respect to such Foreign Subsidiary of the type required to be
supplied by the Borrowers and initial Guarantors as a condition precedent to the
initial Revolving Credit Loans made hereunder pursuant to §11 hereof and, to the
extent such Foreign Subsidiary’s Capital Stock is pledged pursuant to §8.17, or
collateral security is granted pursuant to this §8.20, favorable opinions of
counsel (including local counsel) to such Foreign Subsidiary (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the relevant documentation and creation and perfection of liens) and
documentation of the type required or reasonably requested to maintain
compliance with §§6.1 and 6.2.

§3.        Increase in Total Commitment.   Effective as of the First Amendment
Effective Date (as defined below), (i) the Total Commitment is hereby increased
from $200,000,000 to $265,000,000, and (ii) each Lender shall make such
dispositions and arrangements with each other Lender with respect to the then
outstanding Revolving Credit Loans, participations in Swingline Loans and
Reimbursement Obligations (the “Adjustment”) as shall result in the amount of
Revolving Credit Loans, participations in Swingline Loans and Reimbursement
Obligations owed to each Lender being equal to the product of such Lender’s
Commitment Percentage (after giving effect to this Amendment) multiplied by the
aggregate Revolving Credit Loans, participations in Swingline Loans and
Reimbursement Obligations outstanding on the First Amendment Effective Date (the
“Adjusted Amount”). Each of the Borrowers and the Guarantors hereby agrees that
each Lender’s Adjusted Amount shall be Revolving Credit Loans, participations in
Swingline Loans and Reimbursement Obligations, as the case may be, owed by the
applicable Borrowers to such Lender as if such Lender had initially made
Revolving Credit Loans, participations in Swingline Loans and extensions of
credit relating to Reimbursement Obligations under the Credit Agreement to the
Borrowers in the amount of the Adjusted Amount. Subject to §5.11 of the Credit
Agreement, the Borrowers also hereby agree to pay all amounts referred to in
§5.9 of the Credit Agreement pursuant to the terms of such §5.9 arising in
connection with the Adjustment. Upon the occurrence of the Adjustment, the
Administrative Agent shall appropriately adjust its records to reflect each
Lender’s Adjusted Amount. The Lenders shall make any appropriate adjustments in
payments received in respect of the Obligations which are allocable to periods
prior to the First Amendment Effective Date directly among themselves as shall
be necessary to effect the proper allocation of such payments among the Lenders,
reflecting their respective portions of the applicable Obligations held by them
from time to time. For the avoidance of doubt, after giving effect to the
increase in the Total Commitment referred to in this §3, the Borrowers may
request a further increase in the Total Commitment pursuant to, and in
accordance with, §2.11 of the Credit Agreement.

§4.        Representations and Warranties.   As of each of the First Amendment
Effective Date and the Corporate Reorganization Effective Date, each of the
Borrower and the Guarantors, as the case may be, represents and warrants to the
Lenders and the Agents as follows:

 

5



--------------------------------------------------------------------------------

(a)        Representations and Warranties in Credit Agreement. The
representations and warranties of the Borrowers contained in the Credit
Agreement were true and correct in all material respects when made, and continue
to be true and correct on the date hereof.

(b)        Authority, Etc. The execution and delivery by each of the Borrowers
and the Guarantors of this Amendment and the performance by each of the
Borrowers and the Guarantors of all of its respective agreements and obligations
of this Amendment and the other documents delivered in connection therewith
(collectively, the “Amendment Documents”), the Credit Agreement as amended
hereby and the other Loan Documents (i) are within the corporate or company
authority of such Borrower or such Guarantor, (ii) have been duly authorized by
all necessary corporate or company proceedings by such Borrower and such
Guarantor, (iii) do not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which such Borrower or
such Guarantor is subject or any judgment, order, writ, injunction, license or
permit applicable to such Borrower or such Guarantor, (iv) do not conflict with
any provision of the Governing Documents of, or any agreement or other
instrument binding upon, such Borrower or such Guarantor, and (v) do not require
the approval or consent of, or filing with, any Person other than those already
obtained.

(c)        Enforceability of Obligations. The Amendment Documents, the Credit
Agreement as amended hereby, and the other Loan Documents constitute the legal,
valid and binding obligations of such Borrower or such Guarantor, enforceable
against such Borrower or such Guarantor in accordance with their respective
terms.

(d)        No Default. Immediately after giving effect to this Amendment, no
Default or Event of Default exists under the Credit Agreement or any other Loan
Document.

§5.        Affirmation of Borrowers and Guarantors.

(a)        Each Borrower hereby affirms its absolute and unconditional promise
to pay to each Lender and the Agents the Revolving Credit Loan, the Swing Line
Loans, the Reimbursement Obligations and all other amounts due under the
Revolving Credit Notes, the Letters of Credit, the Credit Agreement as amended
hereby and the other Loan Documents, at the times and in the amounts provided
for therein. Each Borrower confirms and agrees that (i) the obligations of such
Borrower to the Lenders and the Agents under the Credit Agreement as amended
hereby are secured by and entitled to the benefits of the Security Documents and
(ii) all references to the term “Credit Agreement” in the Security Documents and
the other Loan Documents shall hereafter refer to the Credit Agreement as
amended hereby.

(b)        Sky Container Trading, Inc. hereby acknowledges that it has read and
is aware of the provisions of this Amendment. Sky Container Trading, Inc. hereby
reaffirms its absolute and unconditional guaranty of the Borrowers’ payment and
performance of its obligations to the Lenders and the Agents under the Credit
Agreement as amended hereby. Sky Container Trading, Inc. hereby confirms and
agrees that all references to the term “Credit Agreement” in that certain Third
Amended and Restated Guaranty, dated as of November 15, 2007, made by Sky
Container Trading, Inc. in favor of the Administrative Agent for the benefit of
the Administrative Agent and the Lenders, shall hereafter refer to the Credit
Agreement as amended hereby.

§6.        Conditions to Effectiveness to Amendments in §1.   The amendments
provided for in §1 above shall take effect as of the date of this Amendment (the
“First Amendment Effective Date”) upon the satisfaction of the following
conditions precedent:

(a)        the Administrative Agent shall have received a counterpart signature
page to this Amendment, duly executed and delivered by each of the Borrowers,
the Guarantors, the Required Lenders, each Lender increasing its Commitment,
each Acceding Lender and the Administrative Agent, and this Amendment shall be
in full force and effect;

 

6



--------------------------------------------------------------------------------

(b)        the Administrative Agent shall have received an Instrument of
Accession substantially in the form of Annex C attached hereto duly executed by
each of the Acceding Lenders, the Borrowers and the Administrative Agent;

(c)        the Administrative Agent shall have received an updated Schedule 1 to
the Credit Agreement (attached hereto as Annex A);

(d)        the Administrative Agent shall have received, if requested by the
relevant Lender or Acceding Lender, as the case may be, (i) a new Revolving
Credit Note payable to each of the Lenders increasing its Commitment, and (ii) a
new Revolving Credit Note payable to the order of each Acceding Lender, in each
case, duly executed by each of the Borrowers;

(e)        the Administrative Agent shall have received a certificate of the
authorized officer of each Borrower and each Guarantor dated the First Amendment
Effective Date certifying as to (i) no amendments, modifications or supplements
to the Governing Documents of any Borrower or Guarantor since the Closing Date
and that such Governing Documents are in full force and effect or attaching
certified copies of any amendments, modifications or supplements thereto,
(ii) all corporate or other organizational actions taken by each of the
Borrowers and Guarantors authorizing the execution, delivery, and performance of
this Amendment and the other Amendment Documents and attaching copies of the
board minutes and/or resolutions relating to such authorization and (iii) the
names, titles, incumbency, and specimen signatures of the authorized officers of
each of the Borrowers and the Guarantors authorized to sign this Amendment and
the other Amendment Documents on behalf of such Person;

(f)        the Administrative Agent shall have received a favorable legal
opinion addressed to the Lenders and the Administrative Agent, dated as of the
First Amendment Effective Date, in form and substance satisfactory to the
Lenders and the Administrative Agent, from (a) Perkins Coie LLP, counsel to the
Borrowers and their Subsidiaries, (b) Chancery Chambers, special Barbados
counsel to CAI Barbados and (c) any other relevant local counsel to the
Borrowers and their Subsidiaries;

(g)        a Borrowing Base Report, dated as of the date hereof, executed by the
Borrowers;

(h)        the Borrowers shall have paid to the Lenders or the Administrative
Agent, as appropriate, any and all fees due on or prior to the First Amendment
Effective Date, together with the reasonable fees, expenses and disbursements of
the Administrative Agent’s Special Counsel with respect to which the Borrowers
have received invoices on or prior to the First Amendment Effective Date.

§7.        Conditions to Effectiveness to Amendments in §2.   The amendments
provided for in §2 above shall take effect as of the date (the “Corporate
Reorganization Effective Date”) on which all of the conditions contained in §6
above and each of the following conditions precedent are satisfied:

(a)        the Administrative Agent shall have received a pledge agreement in
respect of 100% of the Capital Stock of each of the Foreign Subsidiaries of CAI
Barbados;

(b)        the Administrative Agent shall have received a guaranty agreement
from each of the Foreign Subsidiaries of CAI Barbados who are to become
Guarantors;

(c)        the Administrative Agent shall have received any necessary amendments
and/or revisions to the Barbados Security Agreements which are required pursuant
to the transactions contemplated by the Corporate Reorganization;

(d)        the Administrative Agent shall have received a certificate of the
authorized officer of each Borrower certifying as to all corporate or other
organizational actions taken by each of the Borrowers and Guarantors authorizing
the execution, delivery, and performance of the Corporate Reorganization and the
related transactions and attaching copies of the board minutes and/or
resolutions relating to such authorization;

 

7



--------------------------------------------------------------------------------

(e)        the Administrative Agent shall have received a certificate of the
authorized officer of each of the CAI Foreign Subsidiaries certifying as to
(i) the Governing Documents of such Person (and a certificate from an
appropriate individual of the jurisdiction of organization of such Person
certifying the formation documents of such Person as of a recent date before the
Corporate Reorganization Effective Date) and that such Governing Documents are
in full force and effect, (ii) all corporate or other organizational actions
taken by such Person authorizing the execution, delivery, and performance its
Guaranty and the related documents and attaching copies of the board minutes
and/or resolutions relating to such authorization and (iii) the names, titles,
incumbency, and specimen signatures of the authorized officers of each such
Person authorized to sign the relevant Guaranty and related documents on behalf
of such Person;

(f)        the Administrative Agent shall have received such other documentation
as may be required in connection with the Corporate Reorganization and the
related transaction (including documentation of the type described in §8.19 of
the Credit Agreement);

(g)        The Borrowers shall have taken, executed and/or delivered or cause to
be taken, executed and/or delivered to the Administrative Agent each of the
remaining outstanding actions or documents under the Post-Closing Agreement.

§8.        Satisfaction of Conditions.   Without limiting the generality of the
foregoing §§6 and 7, for purposes of determining compliance with the conditions
specified in §§6 and/or 7, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed First Amendment
Effective Date or Corporate Reorganization Effective Date, as the case may be,
specifying its objection thereto.

§9.        Miscellaneous Provisions.   This Amendment shall constitute one of
the Loan Documents referred to in the Credit Agreement. Except as otherwise
expressly provided by this Amendment, all of the terms, conditions and
provisions of the Credit Agreement shall remain the same. It is declared and
agreed by each of the parties hereto that the Credit Agreement, as amended
hereby, shall continue in full force and effect, and that this Amendment and the
Credit Agreement shall be read and construed as one instrument. Nothing
contained in this Amendment shall be construed to imply a willingness on the
part of the Lenders or the Agents to grant any similar or other future amendment
of any of the terms and conditions of the Credit Agreement or the other Loan
Documents or shall in any way prejudice, impair or effect any rights or remedies
of the Lenders and the Agents under the Credit Agreement or the other Loan
Documents. THIS AMENDMENT SHALL BE CONSTRUED ACCORDING TO AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW §5-1401)). This Amendment may be executed in any number of
counterparts, but all such counterparts shall together constitute but one
instrument. Delivery of an executed signature page of this Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart thereof. In making proof of this Amendment it
shall not be necessary to produce or account for more than one counterpart
signed by each party hereto by and against which enforcement hereof is sought.
Headings or captions used in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof. The Borrowers hereby
agree to pay to the Administrative Agent on demand all reasonable costs and
expenses incurred or sustained by the Administrative Agent in connection with
the preparation of this Amendment (including reasonable legal fees and
disbursements of the Administrative Agent’s Special Counsel).

[remainder of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as an
agreement as of the date first written above.

 

CAI INTERNATIONAL, INC.

By:

 

/s/             Victor Garcia

 

Name:

 

Victor Garcia

 

Title:

 

Chief Financial Officer & Secretary

CONTAINER APPLICATIONS LIMITED

By:

 

/s/             Victor Garcia

 

Name:

 

Victor Garcia

 

Title:

 

Chief Financial Officer & Secretary

 

 

 

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Guarantors:

 

SKY CONTAINER TRADING, INC.

By:

 

/s/             Victor Garcia

 

Name:

 

Victor Garcia

 

Title:

 

Chief Financial Officer & Secretary

 

 

 

 

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Lenders and Administrative Agent:

BANK OF AMERICA, N.A., as
Administrative Agent

By:

 

/s/ Matthew C. Correia

 

Name:

 

Matthew C. Correia

 

Title:

 

Vice President

BANK OF AMERICA, N.A., as Lender,
Swing Line Lender and L/C Issuer

By:

 

/s/ Judith A. Huckins

 

Name:

 

Judith A. Huckins

 

Title:

 

Vice President

 

 

 

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF CALIFORNIA

  

)

  

) ss.

COUNTY OF SAN FRANCISCO

  

                        )

On this 22nd day of February, 2008, before me, the undersigned notary public,
personally appeared Victor Garcia, proved to me through satisfactory evidence of
identification, which were             Driver’s license            , to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose (as
Chief Financial Officer and Secretary for each of CAI International, Inc., a
Delaware corporation, Container Applications Limited, a corporation organized
under the laws of Barbados, and Sky Container Trading, Inc., a California
corporation).

 

    /s/ SUSAN EILENE DANIELS        

(official signature and seal of notary)

My commission expires: 12-27-09

 

 

 

 

Acknowledgment to Amendment No. 1



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF MASSACHUSETTS

  

)

  

) ss.

COUNTY OF SUFFOLK

  

)

On this 21st day of February, 2008, before me, the undersigned notary public,
personally appeared Matthew C. Correia, proved to me through satisfactory
evidence of identification, which were Driver’s license    , to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that s/he signed it voluntarily for its stated purpose (as Vice President of
Bank of America, N.A., a national banking association).

 

/s/ KALENS HEROLD

(official signature and seal of notary)

    My commission expires: Jan. 25, 2013

 

 

 

 

Acknowledgment to Amendment No. 1



--------------------------------------------------------------------------------

KEYBANK, N.A., as a Lender

By:

 

/s/ John Mc Cracken

 

Name:

 

JOHN MC CRACKEN

 

Title:

 

Director

 

 

 

 

 

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as a Lender

By:

 

/s/ J. William Bloore

 

Name:

 

J. William Bloore

 

Title:

 

Vice President

 

 

 

 

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

ING BANK N.V., as a Lender

By:

 

/s/ Mark Bekker

 

Name:

 

Mark Bekker

 

Title:

 

Director

By:

 

/s/ Jules Oscar E. Kollman

 

Name:

 

Jules Oscar E. Kollman

 

Title:

 

Managing Director

 

 

 

 

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH, as a Lender

By:

 

/s/ Adrienne Molloy

 

Name:

 

Adrienne Molloy

 

Title:

 

Vice President

By:

 

/s/ Alex Aupoix

 

Name:

 

Alex Aupoix

 

Title:

 

Vice President

 

 

 

 

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender

By:

 

/s/ Thomas M. Gloger

 

Name:

 

THOMAS M. GLOGER

 

Title:

 

VICE PRESIDENT

 

 

 

 

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

BAYERISCHE HYPO-UND VEREINSBANK AG, as

an Acceding Lender

By:

 

/s/ Seeland

 

Name:

 

Seeland

 

Title:

 

Vice President

By:

 

/s/ S. Gobel

 

Name:

 

S. Gobel

 

Title:

 

Vice President

 

 

 

 

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

SCHEDULE 1

CAI Foreign Subsidiaries

Container Applications International (U.K.) Limited (hereinafter “CAI UK”),
United Kingdom

Container Applications International, Ltd. (hereinafer “CAI Japan”), Japan

CAIJ, a Japanese Corporation (hereinafter “CAIJ”) (not wholly-owned; 80% owned
by CAI), Japan

Container Applications (Malaysia) SDN BDH (hereinafter, “CAI Malaysia”),
Malaysia

Sky Container Trading Limited (hereinafter, “Sky Containers UK”), United Kingdom

Sky Domestic Container Leasing Limited (hereinafter “Sky Domestic Containers”),
United Kingdom



--------------------------------------------------------------------------------

ANNEX A

Schedule 1 (Lenders and Commitments)

 

LENDER;

DOMESTIC LENDING OFFICE;

EURODOLLAR LENDING OFFICE

  

Revolver

Commitment

  

Revolver

Commitment

Percentage

     

BANK OF AMERICA, N.A.

100 Federal Street

Boston, MA 02110

Telephone: (617) 434-0970

Telecopier: (617) 434-1955

Attn: Katherine Brand, Director

   $45,000,000.00    16.981132075%      

UNION BANK OF CALIFORNIA, N.A.

200 Pringle Avenue, Suite 500

Walnut Creek, CA 94596

Telephone: (925) 947-2439

Telecopier: (925) 943-7442

Attn: J. William Bloore, VP

   $40,000,000.00    15.094339623%      

ING BANK N.V.

Structured Finance

Bijlmerplein 888, 1102 MZ Amsterdam

The Netherlands

Telephone: 31-20-56-39103

Telecopier: 31-20-56-58210

Attn: Mark Bekker/Hilmar de Vries

   $40,000,000.00    15.094339623%      

KEYBANK, N.A.

1 Embarcadero Center

Suite 1100

San Francisco, CA 94111

Telephone: (415) 486-3411

Telecopier: (415) 486-3415

Attn: John McCracken, Director

   $35,000,000.00    13.207547170%      

COMERICA BANK

Two Embarcadero Center

Suite 300

Comerica Bank

San Francisco, CA 94111

Telephone: (415) 477-3286

Telecopier: (415) 477-3270

Attn: Daniel J. Grady, Vice President

   $30,000,000.00    11.320754717%      

CRÉDIT INDUSTRIEL ET COMMERCIAL,
NEW YORK BRANCH

520 Madison Avenue

New York, NY 10022

Telephone: (212) 715-4605

Telecopier: (212) 715-4535

Attn: Adrienne Molloy, Vice President

   $25,000,000.00    9.433962264%      

WELLS FARGO BANK N.A.

420 Montgomery Street

9th Floor

San Francisco, CA 94104

Telephone: (415) 396-5939

Telecopier: (415) 421-1352

Attn: Thomas Gloger, Vice President

   $25,000,000.00    9.433962264%      

BAYERISCHE HYPO-UND VEREINSBANK
AG

6100FSO2 Maritime Logistics

Alter Wall 22

20457 Hamburg

Telephone: 49 - 40 - 3692 - 4392

Telecopier: 49 - 40 - 3692 - 2516

Attn: Diana Mueller, Credit Specialist

   $25,000,000.00    9.433962264%      

TOTAL

   $265,000,000.00    100.000000000%



--------------------------------------------------------------------------------

ANNEX B

REVOLVING CREDIT AGREEMENT

SCHEDULE 7.19 (Subsidiaries, etc.)

7.19(a)

Direct Subsidiaries

 

NAME:

  

PLACE OF
ORGANIZATION:

  

PRINCIPAL PLACE OF
BUSINESS/REGISTERED
OFFICE:

Container Applications Limited

  

Barbados

  

Chancery Chambers

Chancery House

High Street

Bridgetown, Barbados

West Indies

 

Sky Container Trading, Inc.

  

California

  

One Embarcadero Center

Suite 2101

San Francisco, CA 94111

Indirect Subsidiaries (Subsidiaries of Container Applications Limited)

 

NAME:

  

PLACE OF
ORGANIZATION:

  

PRINCIPAL PLACE OF
BUSINESS/REGISTERED
OFFICE:

Container Applications
International (U.K.) Limited

  

England and Wales

  

Ground Floor Office Suite

Knight Court, 49 Crown Street

Brentwood, Essex

CM 14 4BD

United Kingdom

Container Applications
(Malaysia) SDN BHD

  

Malaysia

  

Suite 10.05, Level 10, Menara Trend, Intan Millennium Square, 68 Jalan Batai
Laut, 41300 Klang, Selangor Darul Ehsan, Malaysia

Container Applications
International Ltd.

  

Japan

  

Shinwa Building 6F

9-11 Toranomon 2-Chome

Minato-Ku, Tokyo 105-0001

Japan

Sky Domestic Container Leasing
Limited

  

England and Wales

  

2nd Floor Office Suite

Knight Court, 49 Crown Street

Brentwood, Essex

CM 14 BD

United Kingdom

Sky Container Trading Limited

  

England and Wales

  

2nd Floor Office Suite

Knight Court, 49 Crown Street

Brentwood, Essex

CM 14 BD

United Kingdom



--------------------------------------------------------------------------------

ANNEX C

INSTRUMENT OF ACCESSION

dated as of February 26, 2008

Reference is hereby made to the Second Amended and Restated Revolving Credit
Agreement, dated as of September 25, 2007 (as amended by that certain Amendment
No. 1 to that certain Second Amended and Restated Revolving Credit Agreement
(the “Amendment”), dated as of February 26, 2008, and as may be further amended,
restated, amended and restated, supplemented, modified and otherwise in effect
from time to time, the “Credit Agreement”), by and among CAI INTERNATIONAL,
INC., a Delaware corporation (“CAI”), CONTAINER APPLICATIONS LIMITED, a
corporation organized under the laws of Barbados (“CAI Barbados” and, together
with CAI, the “Borrowers”, and each, individually, a “Borrower”), the Guarantors
thereto (each a “Guarantor” and collectively, the “Guarantors”), BANK OF
AMERICA, N.A., (“Bank of America”) and the other lending institutions from time
to time party to the Credit Agreement (collectively, the “Lenders”), Bank of
America, as administrative agent for itself and the other Lenders (in such
capacity, the “Administrative Agent”), and UNION BANK OF CALIFORNIA, N.A., as
co-agent for itself and the other Lenders (in such capacity, the “Co-Agent” and
together with the Administrative Agent, the “Agents”). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

Pursuant to the terms of the Revolving Credit Increase under and as defined in
the Amendment, each of the Borrowers and [                                    ]
(the “Acceding Lender”) hereby agree as follows:

1.            Subject to the terms and conditions of this Instrument of
Accession, the Acceding Lender hereby agrees to assume, without recourse to the
Lenders or any Agent, on the Effective Date (as defined below), a Commitment of
$[                        ] in accordance with the terms and conditions set
forth in the Amendment. Upon such assumption, the Total Commitment shall be
automatically increased by the amount of such assumption. The Acceding Lender
hereby agrees to be bound by, and hereby requests the agreement of the Borrowers
and the Administrative Agent that such Acceding Lender shall be entitled to the
benefits of, all of the terms, conditions and provisions of the Credit Agreement
as if such Acceding Lender had been one of the lending institutions originally
executing the Credit Agreement as a “Lender”; provided that nothing herein shall
be construed as making any Acceding Lender liable to any Borrower or the other
Lenders in respect of any acts or omissions of any party to the Credit Agreement
or in respect of any other event occurring prior to the Effective Date (as
defined below) of this Instrument of Accession.

2.            The Acceding Lender (a) represents and warrants that (i) it is
duly and legally authorized to enter into this Instrument of Accession, (ii) the
execution, delivery and performance of this Instrument of Accession do not
conflict with any provision of law or of the charter or by-laws of such Acceding
Lender, or of any agreement binding on such Acceding Lender, (iii) all acts,
conditions and things required to be done and performed and to have occurred
prior to the execution, delivery and performance of this Instrument of
Accession, and to render the same the legal, valid and binding obligation of
such Acceding Lender, enforceable against it in accordance with its terms, have
been done and performed and have occurred in due and strict compliance with all
applicable laws; (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to §8.4 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Instrument of Accession; (c) agrees that it will, independently and
without reliance upon the Lenders or the Administrative Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the



--------------------------------------------------------------------------------

-2-

 

terms thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (f) acknowledges that it has made arrangements
with the Administrative Agent satisfactory to the Acceding Lender with respect
to its pro rata share of Letter of Credit Fees in respect of outstanding Letters
of Credit.

3.            The effective date for this Instrument of Accession shall be the
Commitment Increase Effective Date (as defined in the Amendment). Following the
execution of this Instrument of Accession by the Borrowers and the Acceding
Lender, it will be delivered to the Administrative Agent and the L/C Issuer for
acceptance. Upon acceptance by the Administrative Agent and the L/C Issuer,
Schedule 1 to the Credit Agreement shall thereupon be replaced as of the
Effective Date by the Schedule 1 annexed to the Amendment. The Administrative
Agent shall thereafter notify the other Lenders of the revised Schedule 1 and
the arrangements proposed to ensure that the outstanding amount of the Revolving
Credit Loans made by each Lender will correspond to its pro rata share of the
Total Commitment after giving effect to the accession contemplated hereby.

4.            Upon such acceptance, from and after the Effective Date, the
Borrower shall make all payments in respect of the Acceding Lender’s Commitment
(including payments of principal, interest, fees and other amounts) to the
Administrative Agent for the account of such Acceding Lender.

5.            THIS INSTRUMENT OF ACCESSION SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6.            This Instrument of Accession may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
Delivery of a signature page hereto by electronic transmission shall constitute
the delivery of an original signature page hereof.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Instrument of Accession to be executed on its behalf by its officer
thereunto duly authorized, to take effect as of the Effective Date.

 

CAI INTERNATIONAL, INC.,

as a Borrower

By:

 

/s/ Victor Garcia

 

Name: Victor Garcia

 

Title:   Chief Financial Officer & Secretary

CONTAINER APPLICATIONS LIMITED,

as a Borrower

By:

 

/s/ Victor Garcia

 

Name: Victor Garcia

 

Title:   Chief Financial Officer & Secretary



--------------------------------------------------------------------------------

BAYERISCHE HYPO-UND VEREINSBANK AG,

as Acceding Lender

By:

 

/s/ Seeland

 

Name: Seeland

 

Title:   Vice President

By:

 

/s/ S. Gobel

 

Name: S. Gobel

 

Title: Vice President



--------------------------------------------------------------------------------

Accepted and acknowledged as of
the date first written above:

BANK OF AMERICA, N.A.,
as Administrative Agent

By:

 

/s/ Matthew C. Correia

 

Name: Matthew C. Correia

 

Title:   Vice President

BANK OF AMERICA, N.A.,
as Lender, Swing Line Lender and L/C Issuer

By:

 

Judith A. Huckins

 

Name: Judith A. Huckins

 

Title:   Vice President